The Disciplinary Review Board having filed with the Court its decision in DRB 17-067, concluding on the record certified to the **333Board pursuant to Rule 1:20-4(f)(default by respondent) that MUHAMMAD *303BASHIR, formerly of ELIZABETH, who was admitted to the bar of this State in 1987, and who has been temporarily suspended from the practice of law since July 27, 2015, by Order of the Court filed June 24, 2015, should be censured for violating RPC 8.1(b) (failure to reply to a lawful demand for information from a disciplinary authority), RPC 8.4(d) (conduct prejudicial to the administration of justice), and Rule 1:20-20(failure to file the required affidavit of compliance pertaining to the rules governing future activities of attorneys who have been disciplined), and good cause appearing;
It is ORDERED that MUHAMMAD BASHIR is hereby censured; and it is further
ORDERED that MUHAMMAD BASHIR remain suspended from the practice of law pursuant to the Order of the Court June 24, 2015, and pending his compliance with the determination of the District XII Fee Arbitration Committee in District Docket No. XII-2013-0029F, and payment of the sanction of $500 to the Disciplinary Oversight Committee, and until the further Order of the Court; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.